DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 2/26/2021 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over France Etat (FR 2031677A5), in view of Huskins (USP 3,914,206).
Regarding claims 1, 3-5 and 7
France Etat discloses a process of producing a polymer-coated explosive powder comprising the steps of (a) introducing  into 300 ml of water a mixture of 70 g octogen (HMX) (i.e. 23.3 % based on process water used), 20 g of aluminum and 10 g of a dried emulsion of polyvinyl acetate, (b) homogenizing the resulting emulsion, (c) breaking the emulsion by adding 60 g of tannic acid, and (d) filtering off, washing and drying of the resulting coated explosive particles. (example 8).
France Etat fails to explicitly disclose that (i) the polymer is produced in an additional step of emulsion polymerization and (ii) that the explosive is added directly to the emulsion instead of being added as a watery slurry together with the emulsion breaker. 
However, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930). Further, in general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.

With respect to the use of an emulsifier, this is a common and conventional practice in emulsions, and Huskins teaches in in emulsion polymerization that benzylcetyldimethylammonium chloride (i.e. acetyl dimethyl benzyl ammonium chloride) may be used as an emulsifier in amounts up to 6 % of the monomer weights, and the water may be used in amount to reactants of 1 to 1 to 2 to 1 (column 1, lines 52-63).  Therefore, it would have been prima facie obvious at the time of the invention to add to the teachings of France Etat by using benzylcetyldimethylammonium chloride in the amounts taught, with a reasonable expectation of success as suggested by Huskins.  Further with the amount of emulsifier relative to the process water, the ratio of water to reactants would be up to 3 % and overlap the claimed amount. The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over France Etat (FR 2031677A5), in view of Huskins (USP 3,914,206), as applied to claims 1, 5, and 7 above, in view of Smith (US 2006/0060273).
Regarding claim 2

Regarding claims 8 and 9
With respect to the limitation on adding the agglomerated particles back into clean process water the addition of a plasticizer, is simply splitting what could be done in one step into two steps. In general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.
Although, France Etat is silent as to the use of a plasticizer, France Etat does teach, suggest or make obvious the other limitations of the claims. However, Smith directed to similar explosive compositions teaches that a softener such as DOA can be added to the composition (paragraph 0018). Therefore it would have been prima facie obvious at the time of the invention to modify the teachings of France Etat by using DOA as a softener, with a reasonable expectation of success, and the expected benefit of softening the resulting composition, as suggested by Smith. Thus, it would have been .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over France Etat (FR 2031677A5), in view of Huskins (USP 3,914,206), as applied to claims 1, 5, and 7 above, in view of Hayward (USP 2,342,273).
Regarding claim 6
France Etat does not teach the use of the claimed emulsion breaker, but does teach the use of tannic acid to break the emulsion. However, Hayward teaches that as compounds used to break down emulsions tannic acid and sodium carbonate are known and functionally equivalent (page 5, 2nd column, lines 19-29). Therefore, it would have been prima facie obvious at the time of the invention to add to the teachings of France Etat by using sodium carbonate in place of or in addition to tannic acid as an emulsion breaking agent, with a reasonable expectation of success, as suggested by Hayward.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734